DETAILED ACTION 
Claims 1-25, 27-28, 32, and 34, submitted on December 23, 2019, are pending in the application.  Claims 5-11, 13-23, and 34 are withdrawn.  Claims 1-4, 12, 24-25, 27-28, and 32 are rejected for the reasons set forth below.  No claim is allowed, although the claims appear to be free of the prior art.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to a compound of formula I or II, in the reply filed on June 19, 2022 is acknowledged.  Claim 34 is withdrawn from further consid-eration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The examiner suggests that claim 34 be cancelled because it is not eligible for rejoinder.  See MPEP 821.04.  
The requirement for a species election is hereby withdrawn, so applicant’s election thereof is moot.  
Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
Claims 1-4, 12, 24-25, 27-28, and 32 are rejected under 35 U.S.C. 112(b) as being indefi-nite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  
It is unclear where claim 1 ends.  “Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims” (except for abbreviations).  See MPEP  608.01(m).  The period after “X is C when n is 3” therefore appears to be improper (perhaps applicant intended a semicolon instead?).  
Furthermore, the substituents of formulas I and II are not positively recited and are there-fore indefinite.  For example, claim 1 states that “R₂ is OH when R₃ is C₁-C₄ or H,” but what is R₂ when R₃ is not C₁-C₄ or H?  It is also unclear if the “carboxylate isosteres or mimetics” listed under R₆ are actually R₁ groups.  Dependent claims 20-23 appear to suggest that at least one of R₂-R₄ is a fluorine, but the definitions of these groups in claim 1 make no such provision.  It is therefore unclear whether R₂-R₄ may be a fluorine.  Claims 2-4, 12, 24-25, 27-28, and 32 are included in this rejection only inasmuch as they depend from claim 1 or otherwise include all of the limitation thereof.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


October 7, 2022